Case 1:20-cv-01399-LMB-JFA Document 12 Filed 03/11/21 Page 1 of 2 PagelD# 70
Case 1:20-cv-01399-LMB-JFA Document ii Filed 03/10/21 Page 1 of 2 PagelD# 46

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

DAMALI D. GORDON,

Plaintiff,
No. 1:20-CV-01399-LMB-JFA

Hon. Leonie M. Brinkema

EMILY BREEDING, individually
and t/a AL’S STEAK HOUSE;
DOROTHY BREEDING; and
ESTATE OF JAMES BREEDING,

Defendants.

PLAINTIFF'S MOTION
FOR LEAVE TO AMEND COMPLAINT

Damali Gordon, plaintiff in this civil rights action, respectfully requests leave of Court,
to the extent such leave is required, to file the attached proposed First Amended Complaint.
The reasons for this motion are set forth in the accompanying memorandum. The
proposed amended complaint is also attached.
Respectfully submitted,
Stephen B. Pershing
Va. Bar No. 31012
Pershing Law PLLC
1416 E Street, N.E.
Washington, D.C. 20002

(202) 642-1431 (o/m)
steve@pershinglaw.us

(Cont'd.)

 

So Ordeal

Is! a
Leonie M. Brinkeima 3fufar -
United States District Judge -
Case 1:20-cv-01399-LMB-JFA Document 12 Filed 03/11/21 Page 2 of 2 PagelD# 71
ase 1:20-cv-01399-LMB-JFA Document11 Filed 03/10/21 Page 2 of 2 PagelD# 47

is}
Onyebuchim Chinwah, Esq.
(Admission pro hac vice pending)
8403 Colesville Rd., Ste. 1100
Silver Spring, MD 20910
(240) 842-9292
oc@chinwahfirm.com

Counsel for plaintiff Damali D. Gordon

Dated: March 10, 2021

CERTIFICATE OF SERVICE
I certify that on this 10'* day of March, 2021, the foregoing motion, with accompanying

memorandum and proposed First Amended Complaint, were filed through the Court’s
electronic case filing (“ECF”) system, through which they were or will be made available to all

counsel of record.
, .

Stephen B. Pershing

 
